PER CURIAM.
AFFIRMED. See Trocola v. State, 867 So.2d 1229, 1230 (Fla. 5th DCA 2004) (holding that “the denial of a motion for continuance is within the sound discretion of the trial court, and the action of the court will not be disturbed on appeal unless there is a clear showing that there has been a ‘palpable’ abuse of discretion to the disadvantage of the accused, or, unless the rights of the accused might have been jeopardized by the continuance determination”).
THOMPSON, SAWAYA and LAWSON, JJ., concur.